Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-15-2004

Marshall v. Lauriault
Precedential or Non-Precedential: Precedential

Docket No. 03-2801




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Marshall v. Lauriault" (2004). 2004 Decisions. Paper 554.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/554


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                     PRECEDENTIAL                       ____________

IN THE UNITED STATES COURT OF                     Argued: April 21, 2004
            APPEALS
     FOR THE THIRD CIRCUIT                  Before: SCIRICA, Chief Judge,
          ____________                    ROSENN and GREENBERG, Circuit
                                                       Judges.
      Nos. 03-2801 & 03-3282
                                                   (Filed: June 15, 2004)

    ELINOR F. MARSHALL;                  Marvin J. Brauth, Esq. (Argued)
  HARRIET FENTON PARKS;                  Wilentz, Goldman & Spitzer, P.A.
      CAROLL D. KNOTT;                   90 Woodbridge Center Drive
    LINDSAY DRYDEN, III;                 P.O. Box 10
   RANDOLPH FENTON, JR.;                 Woodbridge, NJ 07095
     GLENN THORNTON;                           Counsel For Appellants
  SYNDIE THORNTON SMITH;
    HEATHER THORNTON;                    Gerard G. Brew, Esq. (Argued)
   MATTHEW C. FENTON, III                Robert A. M intz, Esq.
     THOMAS T. FENTON,                   Tammy L. Meyer, Esq.
                                         McCarter & English, LLP
                          Appellants     100 Mulberry Street
                                         Newark, NJ 07102
                     v.                        Counsel For Appellees
                                                      ____________
   BRUCE LEA LAURIAULT;
 MERCANTILE-SAFE DEPOSIT &                      OPINION OF THE COURT
           TRUST                                     ____________
COMPANY; K. DONALD PROCTOR;
   ELIZABETH CHANDLER
                                         ROSENN, Circuit Judge.
        LAURIAULT
  PIERSON; SALLY VAUGHN                          This appeal presents an unusual
        LAURIAULT                        challenge to the action of the United States
                                         District Court in refusing to declare the
           ____________                  State of New Jersey’s adult adoption
                                         statute unconstitutional for lack of a notice
Appeal from the United States District   provision. Other difficult questions posed
                Court                    relate to the District Court’s diversity
   For the District of New Jersey        jurisdiction to hear a challenge to an adult
       D.C. No.: 02-cv-05945             adoption on state law grounds.
 District Judge: Honorable Anne E.
                                                Maria    Fenton    (“Maria”),    now
             Thompson
deceased, was one of ten beneficiaries of a        that time, the principal is to be distributed
trust created by her uncle, Foster T.              among the individuals entitled to receive
Fenton, in Maryland in 1966. Several               the Trust income at the date of
years before her death, Maria adopted her          termination.
four adult cousins through a proceeding in
                                                          The Trust specifically provides that
New Jersey state court.           The other
                                                   “an adopted child and such adopted child’s
beneficiaries sought declaratory relief in
                                                   lawful blood descendants shall be
the United States District Court for the
                                                   considered in this instrument as lawful
District of New Jersey to have the New
                                                   blood descendants of the adopting parent
Jersey adult adoption statute declared
                                                   or parents.” The Trust does not include
invalid and Maria’s adoption proceedings
                                                   any specific provision pertaining to
declared null and void. The District Court
                                                   individuals adopted as adults.
granted Maria’s motion to dismiss the
action under Fed. R. Civ. P. 12(b)(6). We                 Maria filed a Complaint in July
affirm in part, reverse in part, and remand        1991 in the Superior Court of New Jersey,
for further proceedings.                           Chancery Division - Fam ily Part,
                                                   Hunterdon County, to legally adopt four
                     I.
                                                   adults. The adoptees were the children of
         Plaintiffs/Appellants are surviving       Maria’s first cousin, who recently had
beneficiaries of a revocable trust (the            died. The Superior Court granted the
“Trust”) created by Foster T. Fenton               adoption pursuant to the New Jersey adult
(“Fenton”) in the State of Maryland on             adoption statute, N.J.S.A. 2A:22-1 et seq.
November 29, 1966. The Trust provides              Appellants claim that neither they, nor the
that after the death of Fenton’s wife, the         trustees, received notice of the adoption
balance of the Trust would inure to the            proceeding.
benefit of Fenton’s brothers and their
                                                           Prior to completing the adoption,
wives. After the deaths of the brothers and
                                                   Maria’s attorney, James W . Lance, wrote
wives, the Trust provides for the annual
                                                   in 1990 to the Trust’s corporate trustee,
income to be paid to each of Fenton’s ten
                                                   Mercantile-Safe De posit & Trust
nieces and nephews during their remaining
                                                   Company, informing the trustee that Maria
lifetimes. Upon the death of any niece or
                                                   intended to adopt her four cousins. The
nephew, his or her designated one-tenth
                                                   letter inquired whether, in the trustee’s
share of income from the Trust is to be
                                                   opinion, the adult adoption would enable
paid to the deceased niece or nephew’s
                                                   the adoptees to inherit Maria’s share of the
“issue,” as the case may be. If there are no
                                                   Trust. The trustee responded to the inquiry
living issue, the share is to be paid, per
                                                   offering an unqualified opinion that the
stirpes, to the surviving nieces or nephews
                                                   adoption would enable the adoptees to
or their living issue. The Trust terminates
                                                   inherit Maria’s share of the Trust, per
twenty-one years after the death of the last
                                                   stirpes. Upon completion of the adoption,
of the ten named nieces and nephews. At

                                               2
Maria’s attorney delivered the amended               law. See Davis v. Ohio Barge Lines, Inc.,
birth certificates of the adoptees and the           697 F.2d 549, 552 (3d Cir. 1983) (“in
Order of Adoption to the corporate trustee.          passing on a motion to dismiss on the
                                                     ground, inter alia, of lack of jurisdiction
         Maria died in 2002. Upon her
                                                     over the subject matter, the allegations of
death, three of her adopted children
                                                     the complaint should be construed
(collectively, “the Adoptees”) asserted an
                                                     favorably to the pleader”). Thus, we read
interest in the Trust as Maria’s “issue.” 1
                                                     the claim to allege, as the Appellants assert
In response, the Appellants, who are all
                                                     in their brief, that the adoptions were
beneficiaries under the Trust, filed the
                                                     invalid under the New Jersey law of
complaint at bar in the U.S. District Court
                                                     adoptions, and that the New Jersey
for the District of New Jersey. The
                                                     adoption decrees should not be given full
complaint raised two claims for
                                                     faith and credit under Maryland law,
declaratory relief seeking, inter alia, a
                                                     which governs the Trust.
judgment that would (1) declare the 1991
New Jersey adoption decree invalid insofar                   The seco nd co unt alleges
as it created rights or interests in the Trust       alternatively that because the New Jersey
for the adult Adoptees; (2) declare that the         adult adoption statute, N.J.S.A. 2A:22-1, et
adult Adoptees have no rights to or interest         seq., does not provide for notice to persons
in the income or principal of the Trust; and         or entities whose interests may be affected
(3) direct the trustees not to pay any               by the adoption, the statute is invalid under
portion of the income or principal of the            the Fourteenth Amendment to the United
Trust to the adult Adoptees.                         States Constitution and the New Jersey
                                                     State Constitution.
        Although both counts in the
complaint seek identical relief, they are                    In January of 2003, the District
based on different legal theories. The first         Court granted Appellants a temporary
count alleges that Maria’s failure to                restraining order, prohibiting the Adoptees
provide notice of the adoption proceeding            from filing an action in Maryland state
to the Appellants “prejudiced” their                 court to claim their interest in the Trust. In
interests in the Trust, thereby invalidating         March of 2003, the District Court denied
the adoption insofar as it would affect their        the Appellants’ motion for a preliminary
interests. The basis for the claim of                injunction and vacated the temporary
“prejudice” is not completely clear from             restraining order. Once the restraining
the language of the complaint, and we                order was lifted, the Adoptees filed a claim
interpret it as a challenge to the validity of       in Maryland state court (“the Maryland
the adoptions based on the applicable state          case”) seeking to compel the trustees to
                                                     make distributions from the Trust to the

  1
   Maria’s adopted daughter Virginia
Lewis Lauriault predeceased Ms. Fenton.

                                                 3
Adoptees. 2 The Adoptees also filed an             1331, and as a diversity suit pursuant to 28
action in the Superior Court of New                U.S.C. § 1332. This court maintains
Jersey, Chancery Division, Probate Part,           appellate jurisdiction under 28 U.S.C. §
Hunterdon County, (“the New Jersey                 1291. As an appeal from the District
case”) seeking a declaratory judgment              Court’s grant of a motion to dismiss under
certifying that the New Jersey adoption            Fed. R. Civ. P. 12(b)(6), our review is de
decree is valid for all purposes.3                 novo. Jordan v. Fox, Rothschild, O’Brien
                                                   & Frankel, 20 F.3d 1250, 1261 (3d Cir.
       On May 27, 2003, the District
                                                   1994). Upon a motion to dismiss, we
Court granted the Adoptees’ motion to
                                                   construe the complaint liberally, and
dismiss the complaint pursuant to Fed. R.
                                                   assume all factual allegations in the
Civ. P. 12(b)(6). The appellants timely
                                                   complaint to be true. Wilson v. Rackmill,
appealed.4
                                                   878 F.2d 772, 775 (3d Cir. 1989). The
                    II.                            dismissal will be upheld if we agree with
                                                   the District Court that the Appellants can
        The      Ap pellants      cla i m ed
                                                   prove no set of facts that would entitle
jurisdiction for their underlying suit as a
                                                   them to relief. Conley v. Gibson, 355 U.S.
matter arising under the Constitution of the
                                                   41, 45-46 (1957).
United States pursuant to 28 U.S.C. §
                                                          The District Court held that it did
                                                   not have jurisdiction to hear any of the
  2
    The Maryland case is captioned In              Plaintiff’s claims based on state law, and
the Matter of the Marital Trust Created            considered only the challenge to the New
Under the Revocable Deed of Trust                  Jersey adult adoption statute on
Executed by Foster T. Fenton as Settlor            constitutional due process grounds.
and Hilary W. Gans and Mercantile-Safe             Regarding the challenge to the validity of
Deposit and Trust Companies as                     the New Jersey state court adoption
Trustees, Case No. 24-T-03-000074 (Cir.            decree, the District Court cited to District
Ct. Baltimore Cty.).                               of Columbia Court of Appeals v. Feldman,
                                                   460 U.S. 462 (1983) for the proposition
  3
    The New Jersey case is captioned In            that federal district courts do not have
the Matter of the Estate of Maria B.               jurisdiction to hear a challenge to state-
Fenton, deceased. The Adoptees did not             court decisions, even if the challenge
provide a case number citation to this             raises a constitutional claim. As to the
court.                                             claim for a declaratory judgment that the
                                                   Adoptees have no interest in the Trust, the
  4
   In addition to M aria Fenton’s                  District Court held that it could not assume
adopted children, Mercantile-Safe                  jurisdiction over that issue under the
Deposit & Trust Company, K. Donald
Proctor, Matthew C. Fenton and Trustees
were also named as nominal appellees.

                                               4
probate exception to diversity jurisdiction.5       New Jersey, and they are not challenging
Finally, although the District Court did not        an adverse judgment against them. Rather,
address this issue, the Adoptees argued             the Appellants mount a collateral attack on
before the District Court and again in their        the validity of the New Jersey adoption
appellate brief that this Court should              decree. Therefore, we hold that the
abstain from deciding the Appellants’               District Court’s finding of no jurisdiction
claims. We therefore turn to each of these          over a claim of a non-party to state
jurisdictional issues.                              litigation because of Rooker-Feldman to
                                                    be in error. The Rooker-Feldman doctrine
                     A.
                                                    does not apply to this case, and the District
        In dismissing for lack of                   Court could, in theory, assert diversity
jurisdiction the challenge to the validity of       jurisdiction over this collateral attack to
the New Jersey adoption decree, the                 the New Jersey adoption decree.
District Court noted the general principle
                                                                         B.
that federal district courts may not sit as
appellate courts to review state court                      The District Court found that it did
decisions. Although the District Court              not have jurisdiction to declare that the
cited only to District of Columbia Court of         Adoptees have no right or interest in the
Appeals v. Feldman, this principle is               Trust due to the probate exception to
commonly known as the Rooker-Feldman                diversity jurisdiction. The District Court
doctrine. See Rooker v. Fidelity Trust Co.,         did not conduct any analysis of this issue,
263 U.S. 413 (1923). The District Court             but simply cited to Princess Lida of Thurn
correctly stated the general principle under        and Taxis v. Thompson, 305 U.S. 456
Rooker-Feldman, but failed to recognize             (1939), to support its position.         We
an important factor in the doctrine’s               conclude again that the District Court’s
application. Under the Rooker-Feldman               holding in this matter was incorrect. In
doctrine, “a party losing in state court is         Princess Lida, the Supreme Court was
barred from seeking what in substance               called upon to resolve a dispute between a
would be appellate review of the state              federal district court and the Pennsylvania
judgment in a United States district court,         Court of Common Pleas, where both
based on the losing party's claim that the          courts had claimed jurisdiction over a trust
state judgment itself violates the loser's          matter and had issued orders restraining
federal rights.” Johnson v. DeGrandy, 512           the parties from proceeding in the other
U.S. 997, 1005-1006 (1994) (emphasis                court. 305 U.S. at 461. The Supreme
added). In this case, the Appellants were           Court determined that the claims in that
not a party to the adoption proceeding in           case were not brought in personam to
                                                    determine the rights of any person in the
  5
                                                    trust. Id. at 466-467. Had the claims been
    See infra Part II.B for a description           brought under diversity jurisdiction in
of the origin and scope of the probate              personam, the Court’s analysis would have
exception.

                                                5
been different. Id. Rather, the claims                      Generally speaking, the Judiciary
were quasi in rem, as they related to the           Act of 1789 conferred equity jurisdiction
administration and restoration of the               upon the federal courts, which did not
corpus of a trust. Id. at 467. Therefore,           include probate jurisdiction. Markham v.
the Supreme Court held that the state court         Allen, 326 U.S. 490, 494 (1946) (noting
maintained exclusive jurisdiction over the          that the English Court of Chancery in 1789
corpus of the trust, and the federal district       did not have jurisdiction over probate
court could exercise no jurisdiction. Id. at        matters). Thus, federal courts do not have
468. The differences between Princess               jurisdiction to probate wills or administer
Lida and the case at hand are stark. First,         estates. Id. However, federal courts do
there is no conflict between the federal and        have jurisdiction to entertain suits raised
state courts regarding jurisdiction.6               by creditors, heirs and other claimants
Second, the case at bar deals primarily             against an estate as long as the federal
with a determination of rights in the Trust         court “does not interfere with the probate
among the parties; there is no claim in rem         proceedings or assume general jurisdiction
requiring the federal court to maintain             of the probate or control of the property in
jurisdiction over the corpus of the trust.          the custody of the state court.” Id. See
                                                    also Moore v. Graybeal, 843 F.2d 706, 709
            A determination of whether the
                                                    (3d Cir. 1988). In Markham, the Supreme
probate exception to diversity jurisdiction
                                                    Court upheld a district court judgment
a p p l i es r e q u i re s a m u c h m o re
                                                    declaring that a petitioner was “entitled to
comprehensive analysis than that offered
                                                    receive the net estate of [the decedent] in
by the District Court. Several of our sister
                                                    distribution” because the judgment did not
circuit courts have discussed the limits of
                                                    disturb the administration of the
t h e p r o b a t e ex c eption, o fte n
                                                    decedent’s estate, but rather “decree[d]
acknowledging its difficult contours. See,
                                                    petitioner’s right in the property to be
e.g., Mangieri v. Mangieri, 226 F.3d 1, 2
                                                    distributed after its administration.” 326
(1 st Cir. 2000) (noting that “the precise
                                                    U.S. at 495.
scope of the probate exception has not
been clearly established”). However, the                   In the cases following Markham,
Supreme Court and the several circuit               the circuit courts have further refined the
courts have sufficiently clarified the              probate exception to diversity jurisdictions
doctrine’s guiding principles to resolve the        explaining generally that the jurisdictional
issue presented in this case.                       question can be decided by determining
                                                    whether the action could be brought in a
                                                    state court of general jurisdiction where
  6
    The Appellees stipulated at oral                the federal court sits. Foster v. Carlin, 200
argument that the Maryland state court              F.2d 943, 947 (4th Cir. 1952). However,
has stayed the proceedings in the case              where a matter does not ordinarily fall
brought by the Adoptees pending                     within the probate exception to diversity
resolution of this appeal.                          jurisdiction, the exception may not be

                                                6
expanded or federal jurisdiction denied             court would presumptively consider the
because state law would allow the matter            same issues presently before this court,
to be assigned to a probate court. See,             including whether Maryland law requires
e.g., Waterman v. Canal-Louisiana Bank              recognition of the New Jersey adoption
& Trust Co., 215 U.S. 33, 43-44 (1909).             decree and a grant of full faith and credit
                                                    for all purposes. Because these issues are
       Turning to the case at hand, we
                                                    appropriate for the Maryland state court of
conclude that the District Court erred in
                                                    general jurisdiction, and not the Maryland
determining that the probate exception to
                                                    probate court, the federal court’s diversity
diversity jurisdiction applies to this case.
                                                    jurisdiction, consequently, is not disturbed
Fenton established the Trust at issue in this
                                                    by the probate exception.8
case prior to his death, and there is no
current or pending matter regarding the                                  C.
Trust to be administered in the state
                                                            The Adoptees argue that this Court
probate court. To this Court’s knowledge,
                                                    should abstain from deciding this case,
no state pro bate court exercised
                                                    based on several recognized abstention
jurisdiction over the Trust prior to the
                                                    doctrines.       In order to weigh the
appellants filing the present suit.
                                                    appropriateness of abstention, it is helpful
Therefore, the federal court is not asked to
                                                    to summarize the parties’ positions
interfere with any probate proceeding or
                                                    regarding the state law issues before us.
assume control over property in probate.
                                                    Appellants concede that the Trust is
Thus, the District Court possesses diversity
                                                    governed by Maryland law, but argue that
jurisdiction over this claim in personam to
                                                    the New Jersey adoption decree is not
determine the rights of the parties in the
                                                    entitled to full faith and credit in Maryland
Trust.
                                                    because it is the result of an invalid
       To further reinforce the point, we           judicial ruling. Appellants cite to a series
note that the claim brought by the                  of New Jersey cases for the proposition
Adoptees to establish their rights in the
Trust was appropriately raised in Maryland
Circuit Court, the state court of general           brought by the Adoptees in New Jersey
jurisdiction.7 In that action, the Maryland         does not affect the probate exception to
                                                    diversity jurisdiction analysis.

  7                                                   8
    Under the Maryland constitution, the                It is worth noting that even if the
courts and legislature have vested                  Maryland case is postured in rem, the
probate jurisdiction in the orphan’s court.         federal court will not be stripped of
See Radcliff v. Vance, 757 A.2d 812,                jurisdiction because the state court claim
816 (Md. 2000). Because the Trust is                was filed after the federal in personam
governed by Maryland law, and only the              claim. See Reichman v. Pittsburgh Nat’l
Maryland courts could assert any                    Bank, 465 F.2d 16, 18 (3d Cir. 1972).
potential probate jurisdiction, the case

                                                7
that in New Jersey, adult adoptions entered        McCoy, 436 A.2d 436 (M d. 1981).
for the purpose of inheriting from a third
                                                          As noted above, once the District
party or “stranger to the adoption” are not
                                                   Court resolved its temporary restraining
valid.9 Had the Appellants been provided
                                                   order, the Adoptees filed the Maryland
notice of the adoption proceeding, they
                                                   case seeking distribution of their interest in
suggest that they would have informed the
                                                   the Trust funds, and the New Jersey case
New Jersey court of Maria’s “invalid”
                                                   seeking declaratory relief to establish the
purpose in the adoption (i.e. arranging for
                                                   validity of the adoption. These pending
her cousins to inherit from the third party
                                                   state court claims form the basis for the
Trust) and prevented the court from
                                                   Adoptees’ request for abstention.
approving the adoption.
                                                           The Adoptees rely on two different
        The Adoptees argue that New
                                                   lines of cases to support their request for
Jersey law does not prohibit adult
                                                   abstention. First, under Railroad Comm’n
adoptions simply because they involve,
                                                   of Texas v. Pullman Co., 312 U.S. 496
among other things, inheritance from a
                                                   (1941) and its progeny, the Supreme Court
third party passing through the adoptive
                                                   acknowledged that the federal courts may
parent. Adoptees assert that the adoption
                                                   exercise their “wise discretion” to abstain
is valid because they complied with every
                                                   from a case if a parallel state suit may
requirement of the New Jersey adult
                                                   resolve the federal question. 312 U.S. at
adoption statute, N.J.S.A. 2A:22-1 et seq.,
                                                   501.      Subsequent cases refined the
and that Maryland law explicitly states that
                                                   Pullman abstention doctrine, warning that
adult adoptees will be considered “issue”
                                                   abstention is only appropriate in
entitled to the same rights as natural
                                                   “exceptional circumstances.” Moses H.
children in matters governing the
                                                   Cone Mem’l Hosp. v. Mercury Constr.,
disposition of a trust. See Evans v.
                                                   460 U.S. 1, 14 (1983) (citing Colorado
                                                   River Water Conservation Dist. v. United
  9
                                                   States, 424 U.S. 800, 813 (1976)). The
     See Matter of Duke, 305 N.J. Super.           appropriateness of abstention should be
408, 702 A.2d 1008 (N.J. Super. Ct. Ch.            reached by balancing factors such as
Div. 1995); Matter of the Action of M              “inconvenience of the federal forum; the
for the Adoption of P, an Adult, 193 N.J.          desirability of avoiding piecemeal
Super. 33, 471 A.2d 1220 (N.J. Super.              litigation; and the order in which
Ct. Law Div. 1983); Matter of Nicol’s              jurisdiction was obtained by the concurrent
Estate, 152 N.J. Super. 303, 377 A.2d              forums.” Moses H. Cone, 460 U.S. at 15
1201 (N. J. Super. Ct. App. Div. 1977);            (citation omitted). Yet, none of these
Matter of Griswold’s Estate , 140 N.J.             factors will be determinative, and the
Super. 35, 354 A.2d 717 (Morris County             balance is “heavily weighted in favor of
Ct. 1976); In re Comly’s Estate, 90 N.J.           the exercise of jurisdiction.” Id. at 16
Super. 498, 218 A.2d 175 (Gloucester               (citation omitted).
County Ct. 1966).

                                               8
        The    S upreme Co urt als o                Declaratory Judgments Act, 28 U.S.C.
acknowledged that “[g]enerally, as                  § 400, presenting only questions of local
between state and federal courts, the rule is       laws, the court is under “no compulsion to
that ‘the pendency of an action in the state        exercise [] jurisdiction” if a parallel state
court is no bar to proceedings concerning           court proceeding would address the
the same matter in the Federal court                matters in controversy between the parties.
having jurisdiction . . . .’” Colorado River,       In Wilton v. Seven Falls, 515 U.S. 277
424 U.S. at 817 (citing McClellan v.                (1995), the Court reaffirmed the district
Carland, 217 U.S. 268, 282 (1910)). In              courts’ broad discretion for abstention
fact, when a judgment sought is strictly in         when entertaining claims for declaratory
personam, both state and federal courts             judgment.      “Since its inception, the
with concurrent jurisdiction may proceed            Declaratory Judgment Act has been
until judgment is obtained in one of them.          understood to confer on federal courts
Princess Lida, 305 U.S. at 465-466.                 unique and substantial discretion in
See also In re Diet Drugs, 282 F.3d 220,            deciding whether to declare the rights of
234 (3d Cir. 2002) (explaining that parallel        litigants.” Id. at 286. Thus, courts are
in personam actions may proceed in                  permitted to avoid gratuitous interference
federal and state courts, with principles of        with state court matters by abstaining from
res judicata resolving the effect of a              claim s for declaratory judgment,
judgment in one court upon the other).              specifically if the state court proceedings
                                                    would address “the same issues, not
        Under these circumstances, we do
                                                    governed by federal law, between the same
not believe that this case requires
                                                    parties.” Wilton, 515 U.S. at 282 (citing
application of Pullman abstention. First,
                                                    Brillhart, 316 U.S. at 495).
deferring the state law issues to the state
courts would not likely resolve the federal                 Therefore, if the federal court
constitutional question presented. Second,          believes that the state law questions in
we see no issues in these state law claims          controversy between the parties are better
that create the “exceptional circumstances”         suited for resolution in state court, then the
required for Pullman abstention.                    federal court may properly abstain from
                                                    deciding a declaratory judgment claim. Id.
       However, Adoptees also argue for
                                                    Although the Adoptees informed this
abstention under an alternate theory.
                                                    Court of their pending claims in Maryland
Despite the strong antipathy to abstention,
                                                    and New Jersey, those complaints are not
the Supreme Court acknowledged a
                                                    in the record before us. Without reviewing
specific situation that allows federal courts
                                                    the complaints, we cannot verify whether
greater deference in deciding whether
                                                    those state claims will adequately address
abstention is appropriate. In Brillhart v.
                                                    all of the issues presented in this case.
Excess Ins. Co. of America, 316 U.S. 491,
                                                    Thus, we will remand this issue for further
494-95 (1942), the Court held that when a
                                                    consideration by the District Court and
federal suit is brought under the Federal
                                                    application of the Brillhart abstention

                                                9
doctrine should the District Court then              failure to follow Rule 24(c), we will treat
deem such action appropriate.                        the claim as a challenge to the statute as
                                                     applied, and turn to the merits of the
                    III.
                                                     dismissal.
        The second count in the Appellants’
                                                            Appellants’ preface their ability to
complaint alleges that the New Jersey
                                                     collaterally attack the adoption decree on
adult adoption statute, N.J.S.A. 2A:22-1, et
                                                     the Restatement (Second) of Judgments §
seq., is invalid under the Fourteenth
                                                     31(2) (1982). That section states that:
Amendment of the U.S. Constitution and
the New Jersey State Constitution because
it “does not provide for notice to persons
                                                     [a] judgment in an action whose purpose is
or entities interested in or whose interests
                                                     to determine or change a person’s status is
may be affected by the adoption.”
                                                     conclusive with respect to that status upon
Because this claim, on its face, appears to
                                                     all other persons, with the following
be a facial challenge to the New Jersey
                                                     qualifications:
adult adoption statute, this Court noted that
Fed. R. Civ. P. 24(c) requires that the
District Court notify the state attorney
                                                     (a) If a person has, under applicable law,
general of the claim, providing the state an
                                                     an interest in such status such that he is
opportunity to intervene to defend the
                                                     entitled to contest its existence, the
statute. Although Rule 24(c) places the
                                                     judgment is not conclusive upon him
responsibility on the court to provide
                                                     unless he was afforded an opportunity to
notice to the state, it also warns that the
                                                     be a party to the actions.
party challenging the statute “should” call
the matter to the attention of the court. In
this case, the record does not indicate any
                                                            Comment (f) to the Restatement §
acknowledgment from the District Court
                                                     31(2) further explains that:
or the Appellants of its Rule 24(c) duty.
We requested that the parties address the            [r]ules governing proceedings to
consequences of the failure to comply with           adjudicate status often designate those who
Rule 24(c). The Appellants explained that            must be made parties to, or given notice
their claim was not actually a facial                of, the proceedings. . . . In some instances,
challenge to the statute, but rather a               a legal interest in the status sufficient to
challenge to the statute as applied in these         confer that authority has been found to
circumstances. Because this is an appeal             exist as a matter of Constitutional law.
of a dismissal under Rule 12(b)(6), we will          Beyond this, applicable statutory and
accept the Appellants’ customizing of their          decisional law determines the persons who
claim, despite the otherwise clear language          have such an interest.
in the complaint. Therefore, we will not
take any action with respect to a potential


                                                10
       Although the New Jersey courts                if it is convinced that the plaintiff can
have not explored this topic, the District           prove no set of facts warranting relief.
Court correctly found that the New Jersey            Conley v. Gibson, 355 U.S. 41, 45-46
adult adoption statute on its face only              (1957). On the other hand, the District
requires that consent, and therefore notice,         Court’s second ground for dismissal,
of an adult adoption proceeding be given             finding that the Appellants’ due process
to the spouse of the adopting parent.                rights would be satisfied by their ability to
N.J.S.A. 2A:22-1. There is no statutory              defend their righ ts in the Trust
requirement for notice to third parties.             proceedings, strikes closer to the target.
Therefore, the Appellants must show that             We turn now to a more complete analysis
their protected interest in the adoption             of this issue.
proceeding is derived from either the
                                                             At the outset, we note that due
federal or state constitutions.
                                                     process is a flexible doctrine, requiring
       The District Court dismissed the              procedures as the situation demands and
Appellants’ due process claim on two                 dependent upon the circumstances.
grounds. First, the Court explained that             Morrissey v. Brewer, 408 U.S. 471, 481
none of the case law cited by the                    (1972); see Marincas v. Lewis, 92 F.3d
Appellants supported their claim that, as a          195, 203 (3d Cir. 1996). Any challenge to
party whose monetary interest in the Trust           a state law, or the application of the law,
could be tangentially affected by the                on due process grounds begins with two
adoption, they were entitled to notice of            inquiries: (1) “whether the State has
the adoption proceeding. Second, the                 deprived the claimant of a protected
Court stated that the disposition of the             property interest,” and (2) “whether the
Trust itself would provide the Appellants            State’s procedures comport with due
with an opportunity to defend their                  process.” Lujan v. G & G Fire Sprinklers,
interests, thereby satisfying due process.           Inc., 532 U.S. 189, 195 (2001). Appellants
                                                     argue that they have a legitimate property
        A constitutional analysis begins
                                                     interest in Maria’s one tenth share of the
with a presumption that a statute or its
                                                     Trust because the Trust specifically states
application is constitutional, and the
                                                     that if Maria died without issue, her share
challenger bears the burden of proving that
                                                     would be divided among them as the
a statute is unconstitutional. See I.N.S. v.
                                                     remaining beneficiaries.          However,
Chadha, 462 U.S. 919, 944 (1983).
                                                     assuming arguendo the Appellants’
However, we are not persuaded that a
                                                     assertion of a property interest in M aria’s
party’s failure to cite sufficient supporting
                                                     one tenth share of the Trust, 10 we do not
case law is an adequate ground for
dismissal under Rule 12(b)(6); it is
possible that a party could raise a scenario           10
not yet recognized in prior case law. A                  As will be discussed below, the
court should only grant a motion to dismiss          Appellants had no property interest in
                                                     Maria Fenton’s share of the Trust at the

                                                11
believe that the State’s action in granting          her second cousin adoptees. What, if any,
the adoptions actually worked to deprive             effect the adoption had on the interests in
the claimants of a property interest.                the Trust of the other beneficiaries was a
                                                     matter for the trustees and the Maryland
        To support their argument, the
                                                     courts.
Appellants cite to a line of Supreme Court
cases acknowledging that natural fathers                     “The fundamental requirement of
have a due process right to notice of                due process is the opportunity to be heard
adoption proceedings if those proceedings            ‘at a meaningful time and in a meaningful
would extinguish their parental rights. See          manner.’" Matthews v. Eldridge, 424 U.S.
Armstrong v. Manzo, 380 U.S. 545, 550                319, 333 (1976) (quoting Armstrong v.
(1965) (recognizing a natural father’s               Manzo, 380 U.S. 545, 552 (1965)). The
liberty interest in a parental relationship          Appellants’ claim of a property interest in
and requiring notice of an adoption to               Maria’s one-tenth share of the Trust will
satisfy the father’s due process rights);            be determined by the trustees, based on
Lehr v. Robertson, 463 U.S. 248, 264                 their interpretation of the requirements
(1983) (holding that a state may satisfy due         specified in the Trust itself, or by a court
process through a putative father’s                  deciding the issue under Maryland law.
registry, which places the father’s right to         The New Jersey court, by granting the
notice within his control). Appellants               adoptions, exercised no jurisdiction or
would have this Court interpret these cases          authority over any property interest in the
to establish a rule that parties whose               Trust. Therefore, the “meaningful time”
economic interest may be affected by an              for the Appellants to be heard will occur
adoption are entitled to either notice of the        when either the District Court on remand
proceeding or an alternative mechanism to            elects to address the state law claim under
assert their right to notice. Yet, these             diversity jurisdiction, or abstains, leaving
cases are distinguished from the scenario            the issue to the Maryland state court.
before us because in both Armstrong and
                                                             The Supreme Court’s recent
Lehr, the adoption proceeding itself
                                                     opinion in Lujan v. G & G Fire Sprinklers,
extinguished the natural fathers’ liberty
                                                     Inc., 532 U.S. 189 (2001) further supports
interest in their parental status. In this
                                                     our conclusion that the Appellants did not
case, the New Jersey adoption proceeding
                                                     have a due process right to notice in this
did not purport to or actually determine the
                                                     case. In Lujan, a California agency, acting
Appellants’ interest in the Trust. Rather,
                                                     under state law, withheld payments to a
the adoption proceeding simply created a
                                                     construction contractor because the agency
parental relationship between Maria and
                                                     alleged that the contractor had violated
                                                     state minimum wage laws. 532 U.S. at
                                                     191. The contractor complained that the
time of the adoptions, but only an interest          withholding violated its due process rights
in a potential claim if certain conditions           because the state did not provide notice or
were met at the time of Maria’s death.

                                                12
a hearing before withholding the                     than the federal constitution, it has never
payments. The Court explained that the               announced such a position that would
state’s actions did not deprive the                  encompass the due process rights to notice
contractor of any property over which it             of the adoption requested by the
could exercise present ownership                     Appellants in this case. See, e.g., State v.
dominion; the contractors’ interest was              Johnson, 346 A.2d 66 (N.J. 1975)
limited to a future claim for payment under          (announcing state constitutional rights in
a contract with the state. Id. at 196.               the context of search and seizure);
Therefore, the Court held that “if                   Burlington County N.A.A.C.P. v. Twp. of
California makes ordinary judicial process           Mount Laurel, 336 A.2d 713 (N.J. 1975)
available to respondent for resolving its            (announcing state constitutional rights in
contractual dispute, that process is due             the context of zoning). Therefore, we
process.” Id. at 197.                                believe that the New Jersey Supreme Court
                                                     would reach the same conclusion under the
       Applying the Lujan holding to the
                                                     New Jersey Constitution as we have
case at bar, it is clear that the Appellants’
                                                     reached under the federal constitutional
potential claim to Maria’s interest in the
                                                     analysis. Accordingly, the District Court’s
Trust at the time of the adoption was not
                                                     dismissal of the due process claim will be
based on present ownership dominion.
                                                     affirmed.11
The potential claim to Maria’s share of the
Trust remained to be determined by the
trustees or the Maryland courts. W e hold,
therefore, that the Appellants, as third               11
                                                          The Adoptees raise two alternate
parties, had no due process right to notice          arguments to support their position.
of the New Jersey adoption proceedings.              First, they assert that when M aria’s
The Appellants’ ability to pursue their              attorney informed the trustees in 1990 of
claim in the appropriate state court at the          her intention to adopt her cousins and
time of the Trust disposition provides all           sought an opinion on whether the
the process that is due them under the               adoption would entitle her adopted
Fourteenth Amendment of the United                   children to inherit from the Trust, she
States Constitution.                                 provided constructive notice to the
       The New Jersey Supreme Court has              beneficiaries satisfying any due process
noted that Article 1, paragraph 1 of the             requirements. Second, the Adoptees
New Jersey Constitution encompasses the              argue that laches bars this suit, given that
same due process rights guaranteed under             the Appellants learned of the adoption in
the Federal Constitution. Montville Tp. v.           1991 but waited to challenge the
Block 69, Lot 10, 376 A.2d 909, 917 (N.J.            adoption until after Maria’s death.
1977). Although the New Jersey Supreme               Because we hold that the Appellants did
Court has interpreted the state constitution         not have a due process right to notice of
in a few areas to provide greater rights             the adoption proceeding, we need not
                                                     reach these issues.

                                                13
                     IV.
        Because we hold that the District
Court erred in its finding of no jurisdiction
to hear the Appellants’ claims based on
state law grounds, we will vacate the
dismissal of those claims. However,
because the Appellants seek declaratory
judgment on state law claims which seem
to address the same state law issues
currently pending in state court, abstention
on these claims may be appropriate under
Brillhart. This case will be remanded to
the District Court with directions to vacate
its orders to dismiss, review the state law
claims, and determine whether in the
exercise of its discretion, it will abstain. In
the event that the District Court does not
abstain, it should decide the germane state
law claims. Finally, the District Court’s
order granting defendants’ motion to
dismiss the Appellants’ due process claim
is hereby affirmed. Each side to bear its
own costs.




                                                  14